DETAILED ACTION
This is the initial Office action based on the application filed on December 9, 2019.
Claims 17-23 are pending.
Claims 17-20 have been amended.
Claims 1-16 have been canceled.
Claims 21-23 have been added.
Claims 17-23 are allowed and will be renumbered as 1-7 in the patent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on December 9, 2019. These drawings are acceptable.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Michael Aristo Leonard II (Reg. No. 60,180) on January 4, 2021.



AMENDMENTS TO THE CLAIMS
Please cancel Claims 1-16, add Claims 21-23, and amend Claims 17-20 as follows:

1-16. (Canceled)

17. (Currently Amended) A computer-implemented method for using artificial intelligence (AI) to chain machine learning (ML) models for robotic process automation (RPA), comprising:
executing a model of models that analyzes performance of individual ML models and chains of ML models in an ML model pool to be called in a workflow of an RPA robot; and
when superior performance outcome to an existing ML model or chain of ML models is discovered by the model of models:
deploying the discovered ML model or chain of ML models, thereby replacing the existing ML model or chain of ML models, and
modifying the workflow of the RPA robot to call the discovered ML model or chain of ML models, wherein
the analysis of the performance of the individual ML models and chains of ML models comprises performing AI-based experimentation on permutations of chained ML models in series, in parallel, or a combination thereof, and analyzing results output by the individual ML models and chains of ML models.


generating a new version of the RPA robot that implements the modified workflow of the RPA robot; and
deploying the generated new version of the RPA robot.

19. (Currently Amended) The computer-implemented method of claim 17, wherein the permutations of chained ML models comprise multiple instances of a same ML model in [[the]] a chain of ML models.

20. (Currently Amended) The computer-implemented method of claim 17, wherein the superior performance outcome is governed by a reward function that explores intermediate transitions and steps with a search of a state space and an attempt to achieve a goal.

21. (New) The computer-implemented method of claim 18, further comprising:
calling the discovered ML model or chain of ML models, by the generated new version of the RPA robot, when executing the modified workflow of the RPA robot.

22. (New) The computer-implemented method of claim 17, wherein at least one permutation of chained ML models in series and in parallel comprises alternating between ML models in series and in parallel.



-- END OF AMENDMENTS --

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, “wherein the analysis of the performance of the individual ML models and chains of ML models comprises performing AI-based experimentation on permutations of chained ML models in series, in parallel, or a combination thereof, and analyzing results output by the individual ML models and chains of ML models” as recited in independent Claim 17.
The closest cited prior art, US 2020/0012962 (hereinafter “Dent”), teaches automating machine learning training and deployment. However, Dent fails to teach “wherein the analysis of the performance of the individual ML models and chains of ML models comprises performing AI-based experimentation on permutations of chained ML models in series, in parallel, or a combination thereof, and analyzing results output by the individual ML models and chains of ML models” as recited in independent Claim 17.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
US 2018/0329399 (hereinafter “Neelakandan”) discloses robotic process automation (RPA) of supply chain management (SCM) operations.
US 2018/0370029 (hereinafter “Hall”) discloses a self-learning robotic process automation.
US 2019/0057203 (hereinafter “Buddhiraju”) discloses implementing a robotic process automation using controller execution model.
US 2019/0155225 (hereinafter “Kothandaraman”) discloses using a bot management framework to provide bot management solutions for software bots deployed in a robotic process automation (RPA) system.
US 2019/0180746 (hereinafter “Diwan”) discloses artificial intelligence and robotic process automation for automated data management.
US 2019/0332508 (hereinafter “Goyal”) discloses a unified automation platform (UAP) for robotic process automation (RPA).
US 2020/0206920 (hereinafter “Ma”) discloses a discovering processes for robotic process automation (RPA).
US 2020/0364083 (hereinafter “Walby”) discloses prioritizing and ordering a workflow by managing robotic process automation (RPA) bots.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Qing Chen/
Primary Examiner, Art Unit 2191